Cogdell Spencer Inc.
Cogdell Spencer LP
4401 Barclay Downs Drive
Suite 300
Charlotte, North Carolina 28209-4670
[DATE]
Ladies and Gentlemen:
     Reference is made to the Agreement and Plan of Merger (the “Merger
Agreement”), dated as of January 23, 2008, by and among Cogdell Spencer Inc., a
Maryland corporation (the “Parent”), Cogdell Spencer LP, a Delaware limited
partnership subsidiary of Parent (the “Operating Partnership”), Goldenboy
Acquisition Corp., a Wisconsin corporation and a wholly-owned subsidiary of the
Operating Partnership (“Merger Sub”), MEA Holdings, Inc., a Wisconsin
corporation (the “Holding Company”), Marshall Erdman & Associates, Inc., a
Wisconsin corporation (“MEA”), and Marshall Erdman Development, LLC, a Wisconsin
limited liability company, and David Pelisek, David Lubar and Scott Ransom, in
their capacity as the Seller Representative. Capitalized terms used but not
defined herein have the meanings ascribed to them in the Merger Agreement.
     As contemplated by the Merger Agreement, by execution of this Agreement,
the Contributor named herein has agreed, in lieu of receiving the Merger
Consideration payable in respect of such Contributor’s Common Shares, to
receive, subject to the terms and conditions of this Agreement, OP Units (as
defined in the partnership agreement (the “Partnership Agreement”)) of the
Operating Partnership in exchange for such Contributor’s Common Shares (the
“Contributions”). It is intended for U.S. federal income tax purposes that the
Contribution be treated as a Contribution by the Contributor of the
Contributor’s Common Shares to the Operating Partnership in exchange for
partnership interests under section 721 of the Internal Revenue Code of 1986, as
amended (the “Code”). The parties agree to file all tax returns, filings and all
related items consistent with such position, unless to the extent otherwise
required by law.
     1. Contribution and Subscription. The Contributor hereby agrees, subject to
the terms and conditions hereof, to contribute to the Operating Partnership the
Common Shares shown on Appendix A in exchange for which the Contributor hereby
subscribes for and agrees to receive (i) at the Closing, the number of OP Units
equal to the amount of the Merger Consideration otherwise payable to the
Contributor in respect of such Contributor’s Common Shares at the Closing
divided by $17.01 and (ii) on each date (each a “Distribution Date”) that some
or all of the Merger Consideration is payable to Holding Company shareholders
under the Merger Agreement (including out of any of the separate funds
established thereunder), the number of OP Units equal to the amount of the
Merger Consideration otherwise payable to the Contributor in respect of such
Contributor’s Common Shares on such Distribution Date divided by $17.01. At the
Closing, the Contributor shall become a limited partner in the Operating
Partnership and shall be bound by the terms and provisions of the Partnership
Agreement and shall take all actions and execute all documents to effectuate the
foregoing. By executing this Agreement, the Contributor hereby consents to and
votes in favor of the Merger and the other transactions contemplated by the
Merger Agreement.
     2. Other Deliverables. On the date of this Agreement, the Contributor has
delivered to Parent or the Operating Partnership, as applicable, (a) a duly
completed and executed Form W-9 and FIRPTA Affidavit in the form of Exhibit A
hereto; and (b) two duly completed and executed signature pages to this
Agreement. As provided in paragraph 7 hereof, by executing this Agreement, the

Item 2-1



--------------------------------------------------------------------------------



 



Contributor is granting a power-of-attorney to the Parent to execute, on behalf
of the undersigned at the Closing, the Registration Rights Agreement, in the
form attached hereto as Exhibit B (the “Registration Rights Agreement”), the
Lock-Up Agreement, in the form attached hereto as Exhibit C (the “Lock-Up
Agreement”), the Partnership Agreement, and all other documents reasonably
necessary to complete the transactions contemplated by the Merger Agreement and
this Agreement. The Registration Rights Agreement, the Lock-Up Agreement and
this Agreement are collectively referred to in this Agreement as the
“Subscription Documents.”
     3. Alternative Units. Notwithstanding anything to the contrary contained in
paragraph 1 above, the Operating Partnership reserves the right, in its
discretion, to substitute for one or more of the OP Units otherwise issuable to
the Contributor as provided in paragraph 1, an equivalent number of a separate
class of units of limited partnership interest in the Operating Partnership (the
“Alternative Units” and together with the OP Units, the “Offered Units”), which
will be substantially similar to the OP Units, except that, upon issuance, the
Alternative Units will not provide for redemption rights similar to those
provided under Section 8.6 of the Partnership Agreement for OP Units, unless
such redemption is first approved by a vote of Parent common stockholders. The
terms of the Alternative Units will provide that Parent shall make reasonable
efforts to obtain a stockholder vote to approve the redemption (“Parent
Stockholder Approval”), beginning with using all reasonable efforts to present a
proposal to permit the redemption of the Alternative Units to Parent’s common
stockholders at the first annual meeting of stockholders immediately subsequent
to the initial issuance of the Alternative Units. If the Parent Stockholder
Approval is not obtained, Parent shall submit such approval at each subsequent
regularly scheduled annual meeting of stockholders for as long as the
Alternative Units remain outstanding. In the event that Parent Stockholder
Approval has not been obtained prior to June 30, 2008, ordinary distributions
per Alternative Unit payable after June 30, 2008 shall be increased to 105% of
the ordinary distributions per OP Unit payable after June 30, 2008. In the event
that the Parent Stockholder Approval has not been obtained prior to June 30,
2009, ordinary distributions per Alternative Unit payable after June 30, 2009
shall be increased to 110% of the ordinary distributions per OP Unit payable
after June 30, 2009. In the event that the Parent Stockholder Approval has not
been obtained prior to June 30, 2010, ordinary distributions per Alternative
Unit payable after June 30, 2010 shall be increased to 115% of the ordinary
distributions per OP Unit payable after June 30, 2010. If the Parent Stockholder
Approval has been obtained, future ordinary distributions per Alternative Unit
shall equal the ordinary distributions per OP Unit and each holder of
Alternative Units will have the right at any time after the one-year anniversary
of the closing of the Merger, at such holder’s option, to exercise redemption
rights with regard to the Alternative Units substantially in accordance with
those provided in Section 8.6 of the Partnership Agreement, subject to any
lock-up agreement then in effect for such holder. If the Parent Stockholder
Approval has been obtained, at the Operating Partnership’s option, the Operating
Partnership may exchange an OP Unit for each Alternative Unit outstanding.
     4. Representations, Warranties and Covenants of the Contributor. The
Contributor hereby acknowledges, represents and warrants to, and covenants and
agrees with Parent and the Operating Partnership as follows:
          4.1 Authorization. Such Contributor has full power and authority to
enter into the Subscription Documents and to consummate the transactions
contemplated by the Subscription Documents. The execution and delivery of the
Subscription Documents by such Contributor and the consummation by such
Contributor of the transactions contemplated by the Subscription Documents have
been duly authorized by all necessary action on the part of such Contributor and
will not constitute or result in a breach or default under, or conflict with or
violate, any agreement or other undertaking, to which such Contributor is a
party or by which such Contributor is bound or with any judgment, decree,
statute, order, rule or regulation applicable to such Contributor or such
Contributor’s assets, and, if the Contributor is not an individual, will not
violate any provisions of the organizational or other formation or

Item 2-2



--------------------------------------------------------------------------------



 



governing documents of such Contributor. The Subscription Documents have been
duly executed and delivered by such Contributor and constitute valid and legally
binding obligations of such Contributor enforceable against such Contributor in
accordance with and subject to their respective terms, subject to applicable
bankruptcy, insolvency, moratorium or other similar laws relating to creditors’
rights and general principles of equity. The signatures on the Subscription
Documents are genuine, and the signatory, if such Contributor is an individual,
has legal competence and capacity to execute the same, or, if such Contributor
is not an individual, the signatory has been duly authorized to execute the same
on behalf of such Contributor.
          4.2 Purchase for Investment. Such Contributor is acquiring Offered
Units and any shares of common stock in Parent that may be issued upon the
redemption of such Offered Units (such shares together with the Offered Units
being herein referred to as the “Offered Securities”) for such Contributor’s own
account (or if such Contributor is a trustee, for a trust account) for
investment only, and not with a view to or for sale in connection with any
distribution of such Offered Securities. Such Contributor hereby agrees that
such Contributor shall not, directly or indirectly, transfer all or any part of
such Offered Securities (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of all or any part of the Offered Securities), except
in accordance with the registration provisions of the Securities Act of 1933, as
amended (the “Securities Act”), and the regulations thereunder or an exemption
from such registration provisions, with any applicable state or non-U.S.
securities laws, and with the terms of this Agreement. Such Contributor
understands that such Contributor must bear the economic risk of an investment
in the Offered Securities for an indefinite period of time because, among other
reasons, the offering and sale of such Offered Securities have not been
registered under the Securities Act and, therefore, such Offered Securities
cannot be resold unless such resale is subsequently registered under the
Securities Act or an exemption from such registration is available. Such
Contributor also understands that sales or transfers of such Offered Securities
are further restricted by the provisions of the Parent’s charter or the
organizational agreements of the Operating Partnership, and may be restricted by
other applicable securities laws. If at any time the Offered Securities are
evidenced by certificates or other documents, each such certificate or other
document shall contain a legend stating that (i) such Offered Securities
(1) have not been registered under the Securities Act or the securities laws of
any state; (2) have been issued pursuant to a claim of exemption from the
registration provisions of the Securities Act and any state securities law which
may be applicable; and (3) may not be sold, transferred or assigned without
compliance with the registration provisions of the Securities Act and the
regulations thereunder and any other applicable U.S. federal, state or non-U.S.
securities laws or compliance with applicable exemptions therefrom; (ii) sale,
transfer or assignment of such Offered Securities is further subject to
restrictions contained in the organizational documents of the issuer of such
securities and such Offered Securities may not be sold, transferred or assigned
unless and to the extent permitted by, and in accordance with, the provisions of
the organizational documents of such issuer; and (iii) sale, transfer or
assignment of such Offered Securities is subject to restrictions contained in
the Lock-Up Agreement being executed by such Contributor on the date of this
Agreement.
          4.3 Information. Such Contributor has carefully reviewed the
Confidential Offering Memorandum that has been provided to Contributor and the
Subscription Documents. Such Contributor has been provided an opportunity to ask
questions of, and such Contributor has received answers thereto satisfactory to
such Contributor from, Parent or its representatives regarding the terms and
conditions of the offering of the Offered Securities, and such Contributor has
obtained all additional information requested by such Contributor of the
Operating Partnership or Parent and their representatives to verify the accuracy
of all information furnished to such Contributor regarding the offering of such
Offered Securities. Such Contributor represents and warrants that such
Contributor is not relying on the Operating Partnership or Parent or any of
their subsidiaries, affiliates or any of their respective representatives or
agents with respect to any tax or other economic considerations involved in
connection with the subscription for the Offered Securities. Such Contributor
represents and warrants that such

Item 2-3



--------------------------------------------------------------------------------



 



Contributor has been advised to consult with his, her or its tax, legal and
other advisors regarding the subscription and its effects, the tax consequences
of making and not making a subscription hereunder, and has obtained, in such
Contributor’s judgment, sufficient information to evaluate the merits and risks
of a subscription and investment hereunder.
          4.4 Economic and Liquidity Risk. Such Contributor has such knowledge
and experience in financial and business matters such that such Contributor is
capable of evaluating the merits and risks in making a subscription for the
Offered Securities, and that such Contributor has evaluated the risks of
investing in the Offered Securities and has determined that they are a suitable
investment for such Contributor. Such Contributor represents and warrants that
such Contributor understands that an investment in the Offered Securities is a
speculative investment that involves very significant risks and tax
uncertainties and that such Contributor is prepared to bear the economic, tax
and other risks of an investment in the Offered Securities for an indefinite
period of time, and is able to withstand a total loss of such Contributors
investment in the Offered Securities.
          4.5 Eligibility; Accredited Investor Status. Such Contributor
represents and warrants that such Contributor is an “accredited investor” as
defined in Regulation D under the Securities Act (“Accredited Investor”). Such
Contributor will, upon request, execute and/or deliver any additional documents
deemed by Parent to be necessary or desirable to confirm such Contributor’s
Accredited Investor status.
          4.6 Ownership of the Contributor’s Common Shares. Such Contributor
has, or on the Closing Date will have, good and marketable title to the
Contributor’s Common Shares listed on Appendix A and such Common Shares will, on
the date they are contributed to the Operating Partnership, be free and clear of
all pledges, claims, liens, restrictions, charges, encumbrances, security
interests, conditional sales agreements and other obligations of any kind or
nature. Such Contributor will, upon request, execute, deliver and/or provide any
additional documents deemed by the Parent to be necessary or desirable to
confirm the foregoing.
          4.7 Contributor Information. Such Contributor represents and warrants
that Appendix A correctly sets forth, for such Contributor, (a) the principal
residence of such Contributor if such Contributor is a natural person, (b) the
place of business (or, if there is more than one place of business, the chief
executive office) of such Contributor if such Contributor is a corporation,
partnership, limited liability company, business trust or other entity (an
“Entity”), (c) the state of incorporation, organization or formation of such
Contributor, (d) the information specified in clauses (a) and (b) of this
paragraph 4.7 as to each trustee of such Contributor if such Contributor is a
trust (other than a business trust) and such trustee is a natural person and (e)
the information specified in clauses (b) and (c) of this paragraph 4.7 as to
each trustee of such Contributor if such Contributor is a trust (other than a
business trust) and such trustee is an Entity.
          4.8 Status as Foreign Person. Such Contributor is not a foreign person
and is not owned directly or indirectly, in whole or in part, by a foreign
person as determined for purposes of the Code, including for purposes of
Section 897(h)(4) of the Code and the regulations promulgated thereunder.
          4.9 Continuing Efforts. Subject to the terms and conditions herein
provided, such Contributor covenants and agrees to use its best efforts to take,
or cause to be taken, all actions and do, or cause to be done, all things
necessary, proper and/or appropriate to consummate and make effective the
transactions contemplated by this Agreement.

Item 2-4



--------------------------------------------------------------------------------



 



          4.10 No Brokers or Finders. Such Contributor has not entered into any
agreement and is not otherwise liable or responsible to pay any brokers’ or
finders’ fees or expenses to any person or Entity with respect to this Agreement
or the purchase and issuance of any Offered Securities contemplated hereby,
except for any such person or Entity the fees and expenses for which such
Contributor shall be solely responsible for and pay.
          4.11 Waive of Dissenters’ Rights. Such Contributor expressly and
unconditionally waives any right to seek appraisal rights (as defined in
Section 1.5 of the Merger Agreement) in respect of the Merger.
     The representations, warranties, covenants and agreements contained in this
Agreement shall survive each Distribution Date.
     5. Conditions to the Consummation of the Transaction.
     A. Conditions to the Obligations of the Operating Partnership and Parent.
The obligations of the Operating Partnership and Parent to accept the
subscription from, and to issue Offered Units to, the Contributor pursuant to
this Agreement are subject to the fulfillment of the following conditions, any
one or more of which may be waived by Parent:
          1 Representations, Warranties and Covenants. The representations and
warranties of the Contributor contained in this Agreement shall be true, correct
and complete in all material respects on and as of the first Distribution Date
under this Agreement with the same force and effect as though made on and as of
such first Distribution Date unless expressly stated herein to be made as of a
specified date. The Contributor shall have performed in all material respects
all obligations required to be performed by him, her or it under this Agreement
at or prior to such first Distribution Date.
          2 Closing Documents. The Contributor shall have duly executed and
delivered to the Parent and the Operating Partnership on or prior to the Closing
Date all documents that are reasonably requested by the Parent to effectuate the
transactions contemplated hereby.
          3 Closing of the Merger. The Closing under the Merger Agreement shall
have occurred or shall be imminent.
     B. Conditions to the Obligations of the Contributor. The obligations of the
Contributor to receive the Offered Units pursuant this Agreement are subject to
the fulfillment of the following conditions, any one or more of which may be
waived by Contributor:
          1. Closing Documents. The Operating Partnership shall have duly
executed and delivered on or prior to the Closing Date this Agreement and
Contributor shall become a party to the Registration Rights Agreement.
          2. Closing of the Merger. The Closing under the Merger Agreement shall
have occurred or shall be imminent.
     6. Indemnity. The Contributor hereby agrees to indemnify and defend Parent
and the Operating Partnership and their affiliates against and to hold them
harmless from any and all damage, loss, liability and expense incurred or
suffered by any of them arising out of or based upon the inaccuracy of any
representation or warranty or breach of any agreement made or to be performed by
such Contributor pursuant to this Agreement or any of the documents or
instruments contemplated hereby or referred to herein.

Item 2-5



--------------------------------------------------------------------------------



 



     7. Power-of-attorney. By executing this Agreement, the undersigned
Contributor hereby irrevocably constitutes and appoints Parent (or a substitute
appointed by Parent) as his, her or its attorney-in-fact and agent with full
power of substitution to take any and all actions and execute any of the
following agreements on such Contributor’s behalf and in such Contributor’s
name: Lock-Up Agreement, Registration Rights Agreement, stock powers and other
instruments of assignment, the Partnership Agreement, and any other documents
related to the consummation of the transactions contemplated hereby on such
Contributor’s behalf and in such Contributor’s name, as may be deemed by Parent
as necessary or desirable to effectuate such transactions. The undersigned
hereby grants to each attorney-in-fact full power and authority to do and
perform each and every act and thing which may be necessary, or convenient, in
connection with the foregoing, as fully, to all intents and purposes, as the
undersigned might or could do if personally present, hereby ratifying and
confirming all that such attorney-in-fact shall lawfully do or cause to be done
by authority hereof. Such power-of-attorney shall be deemed to be coupled with
an interest and shall be irrevocable and shall survive the death, disability or
dissolution of the Contributor.
     8. No Representations as to Tax Treatment. Parent and the Operating
Partnership make no representations regarding the tax consequences to the
Contributor of the Contribution or any other transactions contemplated herein.
     9. Termination. This Agreement shall be terminable upon the consent of all
parties hereto and shall terminate automatically if the Merger Agreement has
been terminated.
     10. General Provisions.
          10.1 Modification. Neither this Agreement nor any provisions hereof
shall be waived, modified, discharged or terminated, except by an instrument in
writing signed by the party against whom any waiver, modification, discharge or
termination is sought.
          10.2 Notices. All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the following addresses or facsimile numbers:

         
 
  If to the Contributor:   To the address indicated for such Contributor on the
signature page to this Agreement.
 
       
 
  If to Parent, the Parent or The Operating Partnership:   c/o Cogdell Spencer
Advisers Inc.
4401 Barclay Downs Drive
 
      Suite 300
 
      Charlotte, North Carolina 28209-4670
 
      Tel: (704) 940-2900
 
      Fax: (704)940-2957
 
      Attention: Frank Spencer
 
      with a copy to:
 
       
 
      Clifford Chance US LLP
 
       31 West 52nd Street
 
      New York, New York 10019
 
      Attention: Jay Bernstein
 
      Facsimile: (212) 878-8375

Item 2-6



--------------------------------------------------------------------------------



 



All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 10.2, be deemed given upon
delivery; (b) if delivered by facsimile transmission to the facsimile number as
provided in this Section 10.2, be deemed given upon receipt; and (c) if
delivered by mail in the manner described above to the address as provided in
this Section 10.2, be deemed given upon receipt (in each case regardless of
whether such notice, request or other communication is received by any other
person to whom a copy of such notice is to be delivered pursuant to this
Section 10.2). Any party from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
notice specifying such change to the other parties hereto in accordance with
this Section 10.2.
          10.3 Binding Effect. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns. If the Contributor is itself more than one person, the
obligations of such Contributors shall be joint and several and the
acknowledgements, representations, warranties, covenants and agreements herein
contained shall be deemed to be made by and be binding upon each such person and
his or her heirs, executors, administrators, successors, legal representatives
and permitted assigns.
          10.4 Entire Agreement; Conflicting Provisions. The Subscription
Documents contain the entire agreement of the parties with respect to this
subscription, and there are no representations, warranties, covenants or other
agreements except as stated or referred to herein or therein.
          10.5 Assignability. This Agreement is not transferable or assignable
by any party hereto. This Agreement shall be for the benefit of the parties
hereto.
          10.6 Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware and applicable to contracts
made and to be performed entirely within such State.
          10.7 Counterparts. This Agreement may be executed through the use of
separate signature pages or in counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on the parties hereto,
notwithstanding that the parties hereto are not signatories to the same
counterpart.
          10.8 Further Assurances. The Contributor will, from time to time,
execute and deliver to the Parent all such other and further instruments and
documents and take or cause to be taken all such other and further action as
Parent or the Operating Partnership may reasonably request in order to effect
the transactions contemplated by this Agreement. Notwithstanding the foregoing,
Parent or the Operating Partnership may request from the Contributor such
additional information as it may deem necessary to evaluate the eligibility of
such Contributor to acquire Offered Securities, and may request from time to
time such information as it may deem necessary to determine the eligibility of
such Contributor to hold Offered Securities or to enable Parent or the Operating
Partnership to determine the Contributor’s compliance with applicable regulatory
requirements or tax status, and such Contributor shall provide such information
as may reasonably be requested.
          10.9 Severability. If any term or provision of this Agreement shall to
any extent be invalid or unenforceable, the remainder of this Agreement shall
not be affected thereby, and each term and provision of this Agreement shall be
valid and enforceable to the fullest extent permitted by law. Upon the
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties shall negotiate in good faith to modify this
Agreement so as to effect their original intent as

Item 2-7



--------------------------------------------------------------------------------



 



closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the extent possible.
          10.10 Specific Performance. The parties hereto acknowledge that there
would be no adequate remedy at law if any party fails to perform any of its
obligations hereunder, and accordingly agree that each party, in addition to any
other remedy to which it may be entitled at law or in equity, shall be entitled
to compel specific performance of the obligations of any other party under this
agreement in accordance with the terms and conditions of this agreement.
          10.11 Expenses. Each of the parties hereto agrees to pay the expenses
incurred by it in connection with the negotiation, preparation, execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, including the fees and expenses of counsel to such party.
[Remainder of this page is intentionally left blank.]

Item 2-8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of this
___day of                     , 2008.
COGDELL SPENCER INC.:

         
By:
       
Name:
 
 
Frank Spencer    
Title:
  President and CEO    

COGDELL SPENCER LP,
By: CS Business Trust I, its General Partner
By: Cogdell Spencer Inc., its Sole Beneficial Owner

         
By:
       
Name:
 
 
Frank Spencer    
Title:
  President and CEO    

Item 2-9



--------------------------------------------------------------------------------



 



CONTRIBUTOR:

         
By:
       
Name:
 
 
   

Item 2-10



--------------------------------------------------------------------------------



 



Exhibit A
FORM W-9 AND FIRPTA AFFIDAVIT



                           
SUBSTITUTE Form W-9
    Name:                                           Business name (if
different):                                    
 
                                Circle appropriate:   Individual/sole proprietor
  Corporation                       Partnership    
 
                         
 
            Limited Liability Company   Other:        
 
                   
 
   
 
                                If Limited Liability
Company:   Disregarded Entity   Corporation                       Partnership  
 
 
                         
 
    Address:                                    
 
                                        Part 1 — PLEASE PROVIDE YOUR TIN IN THE
BOX AT RIGHT AND CERTIFY BY SIGNING AND DATING BELOW   Social Security
Number(s) or Employer
Identification Number    
 
                                  Department of The Treasury Internal Revenue
Service     Part 2 — Certification — Under penalties of perjury, I certify that:
(1) The number shown on this form is my correct taxpayer identification number
(or I am waiting for a number to be issued to me); (2) I am not subject to
backup withholding because: (a) I am exempt from backup withholding, or (b) I
have not been notified by the Internal Revenue Service (“IRS”) that I am subject
to backup withholding as a result of failure to report all interest or
dividends, or the IRS has notified me that I am no longer subject to backup
withholding; and (3) I am a U.S. person (including a U.S. resident alien).      
  Payer’s Request for Taxpayer Identification Number (TIN)     Certification
Instructions — You must cross out item (2) above if you have been notified by
the IRS that you are subject to backup withholding because you have failed to
report all interest and dividends on your tax return. However, if after being
notified by the IRS that you were subject to backup withholding you received
another notification from the IRS that you are no longer subject to backup
withholding, do not cross out item (2).   Part 3 — Awaiting TIN o
 
                                 

CERTIFICATE OF AWAITING TAXPAYER IDENTIFICATION NUMBER
(Applicable only if the box in Part 3 above is checked)
I certify under penalties of perjury that a taxpayer identification number has
not been issued to me, and either (a) I have mailed or delivered an application
to receive a taxpayer identification number to the appropriate Internal Revenue
Service Center or Social Security Administration office, or (b) I intend to mail
or deliver an application in the near future. I understand that if I do not
provide a taxpayer identification number within sixty days, 28 percent of all
reportable payments made to me thereafter will be withheld until I provide a
taxpayer identification number.
 
 
SIGNATURE
 
 
SIGNATURE, if held Jointly    
DATE:                      ___, 2008
  DATE:                      ___, 2008      

Item 3-1



--------------------------------------------------------------------------------



 



FIRPTA AFFIDAVIT — CERTIFICATE OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code provides that (a) a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person and (b) a Company must withhold tax with respect to certain amounts that
are allocable to or would otherwise be distributed to a foreign person that owns
an interest in such Company. To inform Cogdell Spencer, Inc. that withholding of
tax is not required upon this disposition of a U.S. real property interest, the
undersigned hereby certifies the following as of the date hereof and as of the
date of issuance of any OP Units or Common Stock to such Contributor:
     1. The Contributor, if an individual, is not a nonresident alien for
purposes of U.S. income taxation, and if not an individual, is not a foreign
corporation, foreign partnership, foreign trust, or foreign estate (as those
terms are defined in the Internal Revenue Code and Income Tax Regulations);
     2. The Contributor, if not an individual, is not a disregarded entity as
defined in Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations promulgated
under the Internal Revenue Code.
     3. The Contributor’s Social Security Number (for individuals) or Employer
Identification Number (for non-individuals) is:                     ; and
     4. The Contributor’s address is:                     .
In addition, if I am (or, if this document is being signed on behalf of an
Contributor that is not an individual, such Contributor is) electing to receive
Subscribed OP Units or Common Stock, I agree to inform the Parent if I (or, if
this document is being signed on behalf of an Contributor that is not an
individual, such Contributor) become(s) a foreign person at any time during the
three year period immediately following the date of this notice.
I understand that this certification may be disclosed to the Internal Revenue
Service by the transferee and that any false statement I have made here could be
punished by fine, imprisonment, or both.
Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and, if
this document is being signed on behalf of an Contributor that is not an
individual, I further declare that I have authority to sign this document on
behalf of such Contributor.

                 
 
                Signature       Signature, if held Jointly
 
               
Title:
          Title:    
 
                Date:                      ___, 2008       Date:
                     ____, 2008

Item 3-2



--------------------------------------------------------------------------------



 



Exhibit B
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
Lock-Up Agreement

 



--------------------------------------------------------------------------------



 



Appendix A
Contributor Information

(a)  
The principal residence of such Contributor if such Contributor is a natural
person is as follows:
  (b)  
The place of business (or, if there is more than one place of business, the
chief executive office) of such Contributor if such Contributor is a
corporation, partnership, limited liability company, business trust or other
entity (an “Entity”) is as follows:
  (c)  
The state of incorporation, organization or formation of such Contributor is as
follows:
  (d)  
The information specified in clauses (a) and (b) of this Appendix as to each
trustee of such Contributor if such Contributor is a trust (other than a
business trust) and such trustee is a natural person is as follows:
  (e)  
The information specified in clauses (b) and (c) of this Appendix A as to each
trustee of such Contributor if such Contributor is a trust (other than a
business trust) and such trustee is an Entity is as follows:
  (f)  
The number of Common Shares to be contributed by the Contributor is
                    .

 



--------------------------------------------------------------------------------



 



Schedule 1
David R. Anderson
Edward D. Anderson
Charles H. Auerbach
Baird Capital Partners III Limited Partnership
BCP III Affiliates Fund Limited Partnership
BCP III Special Affiliates Fund Limited Partnership
Alan D. Beckner
James Brownsmith
Paul R. Clark
Timothy Erdman
Douglas A. Furry
Allen E. Hadden
Brian L. Happ
Kurtis M. Helin
Roger L. Herritz
John L. Hetland
Julia A. Houck
Thomas Jeffries
Patricia LaForge
James A. Lawrimore
Ralph W. Lomma
Lubar Capital, LLC
Stephen J. Mason
David R. Miller
Kenneth N. Missler
Jeffrey L. Nicholas
William L. Peel, Jr.
Steven C. Peterson
Thomas G. Platz
Jennifer L. Pliskie
Scott A. Ransom
Gregg F. Redfern
Scott R. Saunders
Clark J. Solowicz
John R. Stone
Mark A. Trotter
Laura M. Wallenfang
Ronald J. Wanke
Steven L. Wolters
Eli E. Woyke

 